CITIZENS COMMUNITY BANCORP, INC. CODE OF BUSINESS CONDUCT AND ETHICS PART I OVERVIEW Purpose of the Code This Code of Business Conduct and Ethics (“Code”) is intended to deter wrongdoing and promote: · Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; · Full, fair, accurate, timely and understandable disclosure in documents the Corporation files with, or submits to, the SEC and in all public communications made by the Corporation; · Compliance with applicable governmental laws, rules and regulations; · Prompt internal reporting to designated persons of violations of the Code; and · Accountability for adherence to the Code. Application of the Code The Code applies to all Citizens Community Bancorp, Inc. (the “Corporation”) directors and employees, including subsidiary and affiliate employees.The Code applies to all employee decisions and activities within the scope of employment, or when representing the Corporation in any capacity.A copy of the Code will be given to new employees.Following review of the Code, new employees will be asked to sign a written confirmation that they have reviewed the Code in its entirety, and agree to adhere to its provisions.Existing employees will be asked to review the Code annually.All Corporation officers and directors should be familiar with the requirements of the Code, and should encourage employees to apply the Code to their daily activities and decisions, and to seek guidance from the appropriate individuals when additional information or explanation is needed. Copies of the Code may be obtained from several sources, including the Corporation’s website, your immediate supervisor or any management official. Obtaining Guidance If you need additional explanation regarding a particular provision of the Code, or if you need guidance in a specific situation, including whether a conflict or potential conflict of interest may exist, please contact your immediate supervisor.If you are uncomfortable speaking to your immediate supervisor, or if you require additional guidance after having consulted with your supervisor, you are encouraged to contact the following individual: Timothy J. Cruciani Citizens Community Bancorp, Inc. 2174 Eastridge Center Eau Claire,
